Citation Nr: 1812686	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement with the RO's determination, and in October 2014, the RO issued a Statement of the Case addressing the matters.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in November 2014.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, his current bilateral hearing loss and tinnitus were incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


Factual Background

In pertinent part, the Veteran's August 1960 enlistment medical examination shows that his ears were examined and determined to be normal.  A whisper test was performed and showed hearing acuity of 15/15.  In-service treatment records show that the Veteran was treated in June 1964 for bilateral otitis externa, but are negative for complaints or findings of decreased hearing acuity or tinnitus.  At the Veteran's August 1964 separation medical examination, his ears were examined and determined to be normal.  

Audiogram testing conducted in connection with the separation examination showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10) 
0 (10)


LEFT
0 (15)
0 (10) 
0 (10)



(As the separation examination was conducted prior to January 1, 1967, the Board assumes that the results were reported in American Standards Association (ASA) units.  In September 1975, the regulatory standard for evaluating hearing loss was changed adopting International Organization Standardization (ISO) and American National Standards Institute (ANSI) units.  VA's practice is to convert the ASA units to ISO-ANSI units.  Thus, the August 1964 audiometric testing results, originally presumably recorded using ASA standards, have been converted to ISO-ASNI standards and are represented above by the figures in parenthesis).  

In June 2010, the Veteran submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including hearing loss and tinnitus.  

In connection with the claim, the Veteran was afforded a VA medical examination in August 2010.  The Veteran reported military noise exposure, including boat engine noise, noise from forward gun turrets, and noise from anti-aircraft practice.  He reported post-service noise exposure from hammers, saws, and drills in the construction business.  He also acknowledged hunting without hearing protection.  The Veteran denied a history of ear infections, otalgia, or head trauma, as well as a family history of hearing impairment.  He reported that he had had a tympanic membrane perforation on the left with a left tympanoplasty in 1985.  He indicated that in 2010, he had been issued hearing aids by VA which he had been wearing successfully.  The Veteran did not have a current complaint of tinnitus.  

Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
65
LEFT
20
30
60
75
80

The average pure tone thresholds were 53 decibels on the right and 61 decibels on the left.  Speech discrimination score using the Maryland CNC word list was 100 percent in the right ear and 94 percent in the left ear.  The examiner determined a diagnosis of bilateral sensorineural hearing loss.  In providing an opinion as to whether the Veteran's hearing loss and tinnitus were related to service, the examiner noted that the audiogram conducted at service separation showed normal thresholds from 500 to 2000 Hertz bilaterally.  Because the test did not include values for the 3000 to 4000 Hertz frequencies, however, the examiner indicated that it was possible that the Veteran had hearing loss at separation in those frequencies as a result of acoustic trauma in service.  The examiner explained that if high frequency hearing loss had been present in 1964, it was most likely further aggravated by the Veteran's post-service occupational noise exposure as well as presbycusis.  

In an April 2011 statement, the Veteran indicated that during his period of service, his duties as a boatswain mate included maintaining the vessel's hull and deck.  In order to complete his duties, he used numerous tools and equipment.  He also participated in weapons drills which often included one to two hours of continuous firing.  Both of these activities resulted in significant noise exposure.  The Veteran indicated that after service, he worked mostly as a store manager and had no significant noise exposure.  

At his November 2017 Board hearing, the Veteran testified that during his period of active duty, he had had substantial noise exposure from boat engines, gun turrets, anti-aircraft practice with explosions, and weapons.  He asserted that in his position as a boatswain's mate, he had significant exposure to acoustic trauma on a daily basis and was not provided hearing protection during the performance of his duties.  The Veteran noted that he occasionally heard bells in his ears after significant in-service noise exposure, and that this ringing never went away after service separation.  The Veteran indicated that he had denied tinnitus at his VA examination because he didn't know what it was.  


Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017); Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He contends that these disabilities are due to military noise exposure.

After considering the record in its entirety, and affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in equipoise with regard to whether the Veteran's current bilateral hearing loss and tinnitus were incurred in service.  

As set forth above, the evidence of record, particularly the August 2010 VA examination, reflects a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  In addition, the Veteran has credibly testified that he has ringing in his ears.  Given the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  

The evidence of record also supports a finding that there was in-service noise exposure.  In written statements and testimony before the Board, the Veteran described in-service noise exposure.  Having had the opportunity to observe the Veteran's demeanor at a hearing, the Board finds his statements credible.  Therefore, in-service noise exposure has been established.

With respect to the question of service incurrence, the August 2010 VA medical examiner indicated that given the Veteran's in-service noise exposure, it was possible that he had high frequency hearing loss at separation in 1964.  The Veteran has also testified that his decreased hearing acuity has been present since that time.  Although the examiner indicated that any high frequency hearing loss that had occurred by 1964 was most likely further aggravated by post-service noise exposure, the examiner did not distinguish that portion of the Veteran's current hearing loss is due to in-service noise exposure versus that which is due to post-service noise exposure.  Thus, the Board will afford the Veteran the benefit of the doubt and grant service connection for his current hearing loss disability.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  

In terms of the Veteran's tinnitus, the Board also finds also finds that entitlement to service connection for tinnitus is warranted.  As set forth above, the Veteran testified at his Board hearing that he began to experience ringing in his ears in service which has been present since that time.  The Board finds that the Veteran's statements with respect to the onset of tinnitus in service and continuity of symptomatology thereafter are credible.  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  The Veteran is competent to report a history of noise exposure during service.  The Veteran is as equally competent to state when he began experiencing tinnitus and the continuation of his symptoms post-service.  Again, the Board finds his statements to be credible.  

Moreover, there is no other probative evidence of record which attributes the Veteran's current tinnitus to any other cause than in-service noise exposure.  Based on the evidence of record, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service.  Thus, service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

After having considering the issue of entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease, and for reasons expressed below, the Board finds that the matter must be remanded for further development.

At his November 2017 hearing, the Veteran testified that his left ankle disability had become progressively worse.  He asserted that there were marked limitations and stumbling episodes as a result of his ankle.  He described symptoms of constant swelling, instability, and occasionally falling.  See also November 2014 Form 9.  The evidence of record shows that the Veteran's most recent VA examination for rating purpose was performed in August 2010.  As it appears that his symptoms may have increased in severity since that examination was conducted, in order to ensure that the record reflects the current extent of this disability, a contemporaneous examination is needed.  See 38 C.F.R. § 3.159(c) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA medical examination to determine the nature and severity of his service-connected left ankle disability.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examiner should identify all symptoms associated with the Veteran's service-connected left ankle disability, including the presence or absence of ankylosis or limitation of motion.  The examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner should also describe the severity of all symptoms.  

The examiner should also determine whether the left ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss, if possible.

2.  Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


